     Case 2:20-cv-02741-AB-PVC Document 1 Filed 03/24/20 Page 1 of 13 Page ID #:1



 1   Christopher J. Hamner, Esq. (SBN 197117)
 2   HAMNER LAW OFFICES, APLC
     26565 West Agoura Road, Suite 200-197
 3   Calabasas, California 91302
 4   Telephone: (888) 416-6654
     chamner@hamnerlaw.com
 5

 6   Attorneys for Plaintiff, James Ash and the proposed class
 7
                         UNITED STATES DISTRICT COURT
 8
                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9

10   JAMES ASH, an individual California Case No.
     resident, and the proposed class,
11
                                          COMPLAINT FOR:
12                 Plaintiff
13                                         1. VIOLATIONS OF CALIFORNIA
                      v.                      UNFAIR COMPETITION LAW
14                                            Cal. Bus. & Prof. Code §§ 17200 et
15   ST. MARY MEDICAL CENTER in               seq.
     California, a business entity of      2. VIOLATION OF CALIFORNIA
16   unknown form; PROVIDENCE ST.             SURPRISE MEDICAL BILL
17   JOSEPH’S HEALTH, in California, a        LAW, Cal. Health & Safety Code
     Washington corporation;                  §§ 1371.30-31, 1371.9, Cal.
18   COMMONSPIRIT HEALTH, a                   Insurance Code §§ 10112.8,
19   business entity of unknown form, and     10112.81 and 10112.82
     DOES 1 THROUGH 10, inclusive,         3. BREACH OF IMPLIED
20
                                              CONTRACT OR QUASI-
21                Defendant.                  CONTRACT
22
                                            DEMAND FOR JURY TRIAL
23

24         Plaintiff James Ash, (hereinafter “Plaintiff”) on behalf of himself, and the
25   proposed class, bring this action against Providence St. Joseph’s Health (“PSJH”
26   or “Defendant”) and alleges on information and belief except as to the allegations
27   that pertain to Plaintiff which are based on personal knowledge, as follows:
28

                                              1                       ____________
     COMPLAINT
     Case 2:20-cv-02741-AB-PVC Document 1 Filed 03/24/20 Page 2 of 13 Page ID #:2



 1

 2
                                        I.     PARTIES
 3
          A.        The Plaintiff
 4
          1.        Plaintiff James Ash (“Plaintiff”) is a California resident. At all
 5
     relevant times herein, Plaintiff received medical services from Defendants in
 6
     Irvine, California.
 7
          B.        The Defendant
 8
          2.        Defendant St. Mary Medical Center. (“St. Mary”), an entity of
 9

10
     unknown form, is located and does business in Apple Valley, California.

11   Defendant regularly and systematically does business in Los Angeles County.

12        3.        Defendant Providence St. Joseph’s Health (“PSJH”), is a medical
13   provider, which owns and operates St. Mary, and is a Washington corporation,
14   with its principal executive offices located in Renton, Washington, 98057 and
15   does business in Pasadena, California.
16             4.   PSJH has multiple subsidiaries in California and regularly conducts
17   business in the state, with business in California. PSJH is a nationwide
18   provider of health care services and related support services, including physician
19   services, medical transportation services, and a range of management and
20   administrative services (such as clinical staffing and recruiting, scheduling
21   support, billing and collection, operational improvement programs and risk
22   management).
23
               5.   Defendant CommonSpirit Health (“CommonSpirit”), an entity of
24
     unknown form, is located and does business in California. Defendant regularly
25
     and systematically does business in Los Angeles and Orange Counties.
26
               6.   The true names and capacities, whether individual, corporate,
27
     associate, or otherwise, of Defendant sued here in as DOES 1 through 10,
28

                                                 2                       ____________
     COMPLAINT
     Case 2:20-cv-02741-AB-PVC Document 1 Filed 03/24/20 Page 3 of 13 Page ID #:3



 1   inclusive, are currently unknown to plaintiff, who therefore sues Defendant by
 2   such fictitious names under Code of Civil Procedure section 474. Plaintiff is
 3   informed and believes, and based thereon alleges, that Defendant designated herein
 4
     as a DOE is legally responsible in some manner for the unlawful acts referred to
 5
     herein. Plaintiff will seek leave of court to amend this complaint to reflect the true
 6
     names and capacities of the Defendant.
 7
            7.    Plaintiff seeks to represent the following class pursuant to Federal
 8
     Rule of Civil Procedure Rule 23:
 9
                  All persons in California who received a bill for emergency room
10
                  treatment and services in California within the last 4 years.
11
           Plaintiff reserves the right to amend this class definition.
12
            8. Numerosity. The members of the proposed class are so numerous that
13
     their individual joinder is impracticable. Plaintiff is informed and believes, and on
14
     that basis alleges, that the proposed class contains hundreds of thousands of
15

16
     members. The precise number of proposed class members is unknown to Plaintiff.

17   The true number of the proposed class is known by the Defendant, however, and

18   thus, may be notified of the pendency of this action by first class mail, electronic
19   mail, and by published notice.
20                                    II. ALLEGATIONS
21          9.    Plaintiff James Ash (“Plaintiff”) is a California resident. Plaintiff
22   brings this class action on behalf of all persons residing in the State of California
23   who were provided emergency medical services from Defendants and received a
24   surprise bill for an amount beyond the reasonable fair market value rates for the
25   services rendered.
26          10. Plaintiff made an emergency room visit to PSJH on September 3,
27

28

                                                3                         ____________
     COMPLAINT
     Case 2:20-cv-02741-AB-PVC Document 1 Filed 03/24/20 Page 4 of 13 Page ID #:4



 1   2019, due to breathing issues he was experiencing. On September 19, 2019,
 2   Plaintiff received a bill from Defendants for $5,990. Plaintiff’s insurance only
 3   covered $1,258.03 of this bill, leaving Plaintiff owing $4,582 to Defendants.
 4
            11. Defendants’ continue to bill Plaintiff for this amount.
 5
            12. Plaintiff alleges patients like him across the country are being
 6
     ambushed by “surprise billing,” which occurs when a patient goes to a hospital
 7
     that is “in-network” with his/her health insurance, only to find out weeks or
 8
     months later that the doctors are “out-of-network” and    their services are not
 9
     covered by the patient’s insurance.
10
            13. Plaintiff alleges that unconstrained by any negotiated agreement, the
11
     out-of-network provider’s services are billed at rates in excess of the
12
     reasonable fair market value of the services provided. The result can be
13
     financially disastrous for consumers who reasonably thought they had nothing to
14
     worry about since they had obtained health insurance coverage and went to an in-
15

16
     network facility for treatment.

17          14. Surprise billing is especially common in emergency rooms,

18   where patients must act quickly under stress. A physicians group that contracts
19   with an in-network hospital behaves egregiously when it does not disclose its
20   independent status and the fact that the contracted group does not take the same
21   insurance as the hospital, and when it does not make information about what
22   insurance is accepted reasonably available. The problem is compounded when the
23   group then sends surprise bills for charges in excess of the fair market value of
24   the services provided.
25          15. Plaintiff and the proposed class only discovered this deception
26   when they receive surprise bills for non-negotiated, unreasonable charges not
27   covered by their insurance.
28

                                              4                       ____________
     COMPLAINT
     Case 2:20-cv-02741-AB-PVC Document 1 Filed 03/24/20 Page 5 of 13 Page ID #:5



 1          16. Defendants’ conduct violates consumer protection laws, as well as
 2   common law, which provide that in the absence of an express contract,
 3   service providers are only entitled to the reasonable value of the services
 4
     rendered.
 5
            17.    In Plaintiff’s case, he was billed well over the average in-network
 6
     price for the same services in the same geographic area and nearly double the
 7
     average out-of-network charge for those services in that area.
 8
            18. Plaintiff and the members of the class have suffered injury due to
 9
     Defendants’ conduct and seek monetary damages, injunctive and/or other
10
     equitable relief, restitution and/or disgorgement of profits, and attorneys’ fees,
11
     costs, and expenses.
12
                            III. JURISDICTION AND VENUE
13
            19. The court has personal jurisdiction over Defendant because
14
     Defendant conducts business in this jurisdiction and the actions giving rise to
15

16
     this complaint occurred in this jurisdiction.

17          20. This Court has subject matter jurisdiction over this action pursuant to

18   the Class Action Fairness Act of 2005, 28 U.S.C. § 1332(d) (“CAFA”), as the matter
19   in controversy, exclusive of interest and costs, exceeds the sum of $5,000,000, and
20   members of the putative class are citizens of states different from one or more
21   Defendant.
22          21. Venue is proper in this Court because, upon information and belief,
23   Defendant maintains offices, have agents, employ individuals, and/or transact
24   business in this jurisdiction; a substantial part of the events or omissions giving rise
25   to Plaintiff’s claims occurred in this jurisdiction; and Defendants caused harm to
26   Plaintiff and putative class members residing in this jurisdiction.
27

28

                                                5                       ____________
     COMPLAINT
     Case 2:20-cv-02741-AB-PVC Document 1 Filed 03/24/20 Page 6 of 13 Page ID #:6



 1                             IV.    CLASS ALLEGATIONS
 2          22. All claims asserted herein are being brought on behalf of a class of:
 3   All persons residing in the State of California who were provided emergency
 4
     medical services at an in-network emergency department by an out-of-network
 5
     provider employed by PSJH or an affiliate, and received an unfair or unreasonable
 6
     bill from the provider for an amount beyond the reasonable fair market value rates
 7
     (the “class”). Plaintiff reserves the right to amend this class definition.
 8
            23. This action has been brought and may properly be maintained as a
 9
     class action because there is a well-defined community of interest in the
10
     litigation, the proposed class is easily ascertainable, and Plaintiff is a proper
11
     representative of the putative class. Excluded from the class are Defendants and
12
     their parents, subsidiaries, representatives, officers, directors, employees,
13
     partners, and co-ventures.
14
            24. Numerosity: The members of the class are so numerous that
15

16
     joinder of all class members is impracticable. While the exact number of class

17   members can be determined only by appropriate discovery, Plaintiff believes that

18   there are hundreds, if not thousands, of class members residing throughout
19   California.
20          25. Commonality: Common questions of law and fact exist as to all
21   members of the Class and predominate over any questions affecting solely individual
22   class members.
23          26. Typicality: Plaintiff’s claims are typical of the claims of the class,
24   in that Plaintiff experienced the harm that is alleged throughout this Complaint and
25   was damaged thereby. Plaintiff’s interests are to obtain relief for herself and the
26   class for the harm arising out of the violations of law set forth herein.
27          27. Adequacy: Plaintiff is a member of the class and will fairly and
28

                                                6                        ____________
     COMPLAINT
     Case 2:20-cv-02741-AB-PVC Document 1 Filed 03/24/20 Page 7 of 13 Page ID #:7



 1   adequately protect the interests of the other members of the class Plaintiff’s
 2   interests align with and do not conflict with those of the other members of the class.
 3   Plaintiff has retained counsel competent and experienced in complex consumer class
 4
     action litigation and who will devote sufficient time and resources to litigate this
 5
     matter.
 6
               28. Superiority of Class Action: A class action is superior to all.
 7
     Other method for the fair and efficient adjudication of this controversy. Since
 8
     the damages suffered by the members of the class may be relatively small in
 9
     comparison to the expense and burden of individual litigation, it is virtually
10
     impossible for Plaintiff and members of the class to individually seek redress
11
     for the wrongful conduct alleged herein. Plaintiff knows of no difficulty that will
12
     be encountered in the management of this litigation that would preclude its
13
     maintenance as a class action.
14
               29. As alleged herein, Defendants have acted and refused to act on grounds
15

16
     generally applicable to the class, thereby making appropriate final injunctive relief

17   with respect to the class as a whole.

18                               V.     CAUSES OF ACTION
19                               FIRST CAUSE OF ACTION
20                   Violations of the California Unfair Competition Law
21                          Cal. Bus. & Prof. Code §§ 17200, et seq.
22             30. Plaintiff realleges each of the allegations set forth in the foregoing
23   Paragraphs.
24             31. Plaintiff asserts this cause of action against Defendants for unlawful
25   and unfair business practices, as defined by California Business and Professions
26   Code, §§ 17200, et seq., California’s Unfair Competition Law (the “UCL”).
27             32. Defendants’ conduct violates the UCL, as the acts and practices of
28

                                                7                      ____________
     COMPLAINT
     Case 2:20-cv-02741-AB-PVC Document 1 Filed 03/24/20 Page 8 of 13 Page ID #:8



 1   Defendants constitute a common and continuing course of conduct by means of
 2   “unlawful” and “unfair” business acts or practices within the meaning of the UCL.
 3          33. Defendants’ conduct is “unlawful” pursuant to the UCL because it
 4
     violates the California Legal Remedies Act (as discussed below).
 5
            34. Defendants’ conduct is not just unlawful, but also “unfair”
 6
     within the meaning of the UCL, as it is immoral, unscrupulous, unethical,
 7
     oppressive, and substantially injurious to California consumers of medical
 8
     services, i.e., patients, and/or offends established public policy. Defendants’
 9
     contract with hospitals to manage and staff their emergency departments, as was
10
     the case with the emergency department, where Plaintiff was treated.
11
     Defendant takes over administrative and billing functions of the hospital
12
     emergency departments it manages and contracts with insurance carriers on
13
     behalf of the PSJH providers that staff the emergency department. Envision
14
     therefore knows or should know that its physicians within the emergency
15

16
     department do not accept the same insurance plans as the emergency department

17   itself. By not informing patients that they will likely receive bills for out-of-

18   network physician emergency services even though it is an in-network emergency
19   department, and not informing patients how they can find out if providers are in
20   fact in-network, Defendants violate the UCL.
21          35. Defendants also violate the UCL by billing patients for charges
22   that far exceed the reasonable and fair value of the services rendered. Patients
23   receiving emergency care are unable to contract for, let alone negotiate, the terms
24   surrounding the provision of possible life-saving care. The common law has
25   long recognized that in these special circumstances, a fair contract is implied by
26   law for the reasonable value for the services rendered. Statutory provisions on
27   the state and federal level reflect and reinforce this long-standing principle.
28

                                               8                        ____________
     COMPLAINT
     Case 2:20-cv-02741-AB-PVC Document 1 Filed 03/24/20 Page 9 of 13 Page ID #:9



 1   Defendants’ conduct in billing and attempting to collect fees in excess of what is
 2   reasonable, particularly without disclosing to patients in advance that the
 3   doctors are out-of-network, is unscrupulous and cynically takes advantage of
 4
     patients during a time of unique vulnerability, and is especially unfair since it
 5
     results in substantial injury that the patients themselves could not have reasonably
 6
     avoided.
 7
            36. Plaintiff and the other members of the class have been, and
 8
     continue to be, injured as a direct and proximate result of Defendants’ violations of
 9
     the UCL.
10
            37. Plaintiff is entitled to pursue a claim against Defendants on
11
     behalf of the class pursuant to Cal. Bus. Prof. Code §§ 17203 and 17205 for
12
     restitution, equitable relief, and damages to remedy Defendants’ unlawful and
13
     unfair practices, and to move under Cal. Code Civ. Proc. § 1021.5 for costs and
14
     attorneys’ fees.
15

16
                                SECOND CAUSE OF ACTION

17                      Violation of California Surprise Medical Bill Law

18       Cal. Health and Safety Code Sections 1371.30, 1371.31, 1371.9 and Cal.
19                 Insurance Code Section 1011 2.8, 10112.81 and 10112.82
20          38. Plaintiff realleges each of the allegations set forth in the foregoing
21   paragraphs.
22          39. Plaintiff alleges that Defendants have violated California’s surprise
23   bill law by billing Plaintiff and others who have also received unfair and
24   unreasonable surprise bills from Defendant.
25          40.     Plaintiff and the other members of the class have been, and
26   continue to be, injured as a direct and proximate result of Defendants’ violations of
27   the UCL.
28

                                               9                       ____________
     COMPLAINT
     Case 2:20-cv-02741-AB-PVC Document 1 Filed 03/24/20 Page 10 of 13 Page ID #:10



 1           41. Plaintiff is entitled to pursue a claim against Defendants on
 2    behalf of the class pursuant to Cal. Bus. Prof. Code §§ 17203 and 17205 for
 3    restitution, equitable relief, and damages to remedy Defendants’ unlawful and
 4
      unfair practices, and to move under Cal. Code Civ. Proc. § 1021.5 for costs and
 5
      attorneys’ fees.
 6
             42. Plaintiff seeks damages to be proved at trial.
 7
                                 THIRD CAUSE OF ACTION
 8
                         Breach of Implied Contract or Quasi-Contract
 9
             43. Plaintiff realleges each of the allegations set forth in the foregoing
10
      paragraphs.
11
             44. A contract is implied by law between the provider of emergency
12
      services and the Plaintiff and other members of the class, entitling the provider to
13
      the fair market or reasonable value of the emergency services rendered (the
14
      quantum meruit of the services performed).
15

16
             45. Defendant breached the terms of the implied contract by billing

17    Plaintiff and other class members at excessive rates much higher than the

18    reasonable value implied by law.
19           46. Defendants were unjustly enriched through their breach of the implied
20    contract, to the detriment of Plaintiff and other class members.
21           47. Defendants should be compelled to provide restitution, and to
22    disgorge into a common fund or constructive trust, for the benefit of Plaintiff and
23    the class, all proceeds received from Plaintiff and the class as a result of any
24    unlawful or inequitable act any unlawful or inequitable acts and practices as
25    alleged herein, because of Defendants’ continuing misrepresentations and
26    improper billing practices.
27           48. There is no adequate remedy at law.
28

                                                10                       ____________
      COMPLAINT
     Case 2:20-cv-02741-AB-PVC Document 1 Filed 03/24/20 Page 11 of 13 Page ID #:11



 1                                   PRAYER FOR RELIEF
 2            WHEREFORE, Plaintiff, individually and on behalf of all others similarly
 3    situated, requests that the Court award the following relief:
 4
         a.   Certify this action as a class action pursuant to Federal Rule of Civil
 5
              Procedure 23, appoint Plaintiff as class representative, and designate the
 6
              undersigned as class counsel;
 7
         b.   Award Plaintiff and the class monetary damages;
 8
         c.   Award Plaintiff and the class equitable, declaratory, and/or injunctive relief;
 9
         d.   Award Plaintiff and the class restitution and/or disgorgement;
10
         e.   Grant Plaintiff and the class payment of the costs of prosecuting this
11
      action, including expert fees and expenses;
12
         f.   Grant Plaintiff and the class payment of reasonable attorneys’ fees;
13
         g.   Grant such other relief as the Court may deem just and proper.
14
                                  DEMAND FOR JURY TRIAL
15

16
              Plaintiff and the class demand a trial by jury on all issues so triable.

17

18    DATED: March 24, 2020                     HAMNER LAW OFFICES, APLC

19

20
                                                Attorney for Plaintiff James Ash, and the
21                                              proposed class
22

23

24

25

26

27

28

                                                  11                       ____________
      COMPLAINT
     Case 2:20-cv-02741-AB-PVC Document 1 Filed 03/24/20 Page 12 of 13 Page ID #:12



 1                            CERTIFICATE OF SERVICE
 2          I hereby certify that on this 24th day of March 2020, the foregoing document
 3    was electronically filed with the Clerk of the Court using the CM/ECF system and
 4    will be sent electronically to the registered participants.
 5                                             /s/ Christopher J. Hamner
 6                                             Christopher J. Hamner, Esq.
                                               Counsel for Plaintiff
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 12                    ____________
      COMPLAINT
Case 2:20-cv-02741-AB-PVC Document 1 Filed 03/24/20 Page 13 of 13 Page ID #:13


  1

  2

  3

  4

  5

  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

   28


                                            1
                                    PROOF OF SERVICE
